       Case 2:19-cr-00102-MCE Document 36 Filed 09/15/20 Page 1 of 4

 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6
     Ismael Huazo-Jardinez
 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       No. 2:19-CR-00102 MCE
12
                       Plaintiff,                    DEFENDANT ISMAEL HUAZO-
13                                                   JARDINEZ’S AMENDED REQUEST TO
            v.                                       PROCEED WITH JUDGMENT AND
14                                                   SENTENCING HEARING VIA
     ISMAEL HUAZO-JARDINEZ,                          VIDEOCONFERENCE OR OTHER
15                                                   MEANS, WAIVER OF HIS PERSONAL
                       Defendant.                    APPEARANCE, AND CONSENT FOR MR.
16                                                   HUAZO-JARDINEZ’S ATTORNEY TO
                                                     SIGN HIS NAME ELECTRONICALLY,
17                                                   AND TO SIGN MR. HUAZO-JARDINEZ’S
                                                     CONSENT OR WAIVER ON HIS
18                                                   BEHALF; AND PROPOSED ORDER
19                                                   Judge: Hon. Morrison C. England, Jr.
20

21

22          Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, H.R. 748
23   (March 27, 2020), the Court’s General Orders 611-616, and the previously filed Defendant Ismael
24   Huazo-Jardinez’s request to proceed with waiver of indictment and change of plea hearing and
25   waiver of his personal appearance, defendant Ismael Huazo-Jardinez hereby requests that the
26   Court proceeds with the September 17, 2020 judgment and sentencing hearing, and permits him
27   to appear by videoconference or appear telephonically if VTC is not reasonably available. In
28
                                                    1
           Case 2:19-cr-00102-MCE Document 36 Filed 09/15/20 Page 2 of 4

 1   General Order 614, the Court found that such hearings generally cannot be conducted in person in
 2   this district without seriously jeopardizing public health and safety. Due to the coronavirus
 3   pandemic and other considerations as set forth in General Orders 614 and 616, the Court
 4   authorized the use of videoconferencing or other means to conduct proceedings remotely with
 5   defense counsel and defendants sometimes in separate locations.
 6            In General Order 616, the Court found that, due to the public health situation relating to
 7   COVID-19, it may be impracticable, if not impossible, to obtain defendants’ actual signatures on
 8   documents for consent or waiver of certain rights in a timely and safe manner as required by some
 9   Federal Rules of Criminal Procedure. As a result, the Court found that any document may be
10   signed electronically using the format “/s/ name,” where a defendant’s signature is called for,
11   defense counsel may sign electronically on the defendant’s behalf using the format “/s/ name”
12   and file the signed document electronically after defendant has an opportunity to consult with
13   counsel, and consents to counsel’s signing on defendant’s behalf, and where consent or waiver is
14   not explicitly required to be in writing, such consent or waiver may be obtained in whatever form
15   is most practicable under the circumstances, so long as the defendant’s consent or waiver is
16   clearly reflected on the record.
17            Mr. Huazo-Jardinez has told counsel that he consents to the September 17, 2020 judgment
18   and sentencing hearing via the videoconference/teleconference procedure set forth in the CARES
19   Act and adopted by the Court in General Order 614. That consent need not be in writing. (Gen.
20   Order 614, p. 2.) To the extent that Mr. Huazo-Jardinez has a right to have the Judge be
21   personally present in Court at the time of the judgment and sentencing hearing, he waives that
22   right, whether it arises under the Federal Rules of Criminal Procedure, the United States Code,
23   the U.S. Constitution, or any other law. He further waives any claim of error, on any basis, that
24   these hearings should not have been held without the Judge or parties being physically present in
25   Court.
26            Mr. Huazo-Jardinez has also told counsel that he consents to his counsel signing
27   electronically on Mr. Huazo-Jardinez’s behalf, and that where Mr. Huazo-Jardinez’s consent or
28   ///
                                                       2
       Case 2:19-cr-00102-MCE Document 36 Filed 09/15/20 Page 3 of 4

 1   waiver is not explicitly required to be in writing, such consent or waiver may be obtained in
 2   whatever form is most practicable under the circumstances as set forth in General Order 616.
 3          I hereby concur in Mr. Huazo-Jardinez’s request to proceed with the September 17, 2020
 4   judgment and sentencing hearing via videoconference or other means, waiver of his personal
 5   appearance, and consent for his attorney to sign Mr. Huazo-Jardinez’s name electronically and to
 6   sign Mr. Huazo-Jardinez’s consent or waiver on his behalf.
 7                                                        Respectfully Submitted,
 8
     Date: September 9, 2020.                              /s/ Jesse I. Santana
 9
                                                          JESSE I. SANTANA
10
                                                          Attorney for Defendant
11                                                        Ismael Huazo-Jardinez
12
            I agree to the above. I also hereby request that the Court proceeds with the September 17,
13
     2020 judgment and sentencing hearing via videoconference or other means, I waive my personal
14
     appearance at the September 17, 2020 judgment and sentencing hearing, and I consent to my
15
     attorney signing my name electronically for my consent or waiver.
16
                                                  Respectfully Submitted,
17

18
     Date: September 9, 2020.                     /s/ Ismael Huazo-Jardinez
19                                                DEFENDANT ISMAEL HUAZO-JARDINEZ
20

21

22

23

24

25

26

27

28
                                                     3
       Case 2:19-cr-00102-MCE Document 36 Filed 09/15/20 Page 4 of 4

 1

 2                                        FINDINGS AND ORDER
 3
            For good cause shown, the Court hereby specifically finds that:
 4
            a)    The September 17, 2020 judgment and sentencing hearing cannot be further delayed
 5
                 without serious harm to the interest of justice;
 6

 7          b) Defendant Ismael Huazo-Jardinez consents for his attorney to sign Mr. Huazo-
 8               Jardinez’s name electronically and to sign Mr. Huazo-Jardinez’s consent or waiver on
 9               his behalf; and
10

11          c) Defendant Ismael Huazo-Jardinez has waived his physical appearance at the

12               September 17, 2020 judgment and sentencing hearing and consents to remote hearing

13               by Videoconference.
14
            Therefore, based on the findings above, and under the Court’s authority under Section
15

16   15002(b) of the CARES Act and General Order 614, the September 17, 2020 judgment and

17   sentencing hearing will be conducted by Videoconference.
18          IT IS SO ORDERED.
19
     Dated: September 14, 2020
20

21

22

23

24

25

26

27

28
                                                       4
